Testator devised to Lottie P. Smith, his sister, a house and lot, which at the time of his death was subject to a mortgage to secure his debt. The devisee asks that the executors be required to pay the debt (which is interest bearing) out of the first moneys which may come to their hands which can be applied thereto. The creditor does not ask for present payment.
By the Court:
Under the authority given in Sec. 1513, C. C. P., and the estate of Woodworth, 31 Cal., 595, the devisee is entitled to the order.
Let a decree be drawn.